--------------------------------------------------------------------------------

Exhibit 10.1
 
 
March 10, 2011
 
 
James L. Orsini
15 Aspen Drive
Livingston, NJ  07039


Dear Mr. Orsini:


On behalf of Single Touch Systems Inc. (the “Company”), I am pleased to offer
you the full time position of Chief Executive Officer of the Company.  Speaking
for myself, as well as the other members of the Company’s management team, we
are all very impressed with your credentials and we look forward to your future
success in this position.
 
The terms of your new position with the Company are as set forth below:
 
 
1.
Position.

 
(a)  Upon commencement of employment, you will serve as the Chief Executive
Officer and (until a permanent Chief Financial Officer is selected by you and
approved by the Board) Chief Financial Officer of the Company and of its
subsidiary Single Touch Interactive, Inc., working out of an office of the
Company to be established by you in New Jersey.  You will report directly to
Anthony Macaluso.
 
(b)  Upon commencement of your employment, you will be nominated to serve as a
director of the Company.  There shall be a Board resolution approving your hire
as CEO and appointing you as a director; the Chairman agrees to vote his shares
in favor of said resolution.
 
(c)  You agree to the best of your ability and experience that you will at all
times loyally and conscientiously perform all of the duties and obligations
required of you pursuant to the terms hereof.  During the term of your
employment, you further agree that you will devote all of your business time and
attention to the business of the Company, the Company will be entitled to all of
the benefits and profits arising from or incident to all such work services and
advice, you will not render commercial or professional services of any nature to
any person or organization, whether or not for compensation, without the prior
written consent of the Company, except as set forth below, and you will not
directly or indirectly engage or participate in any business that is competitive
in any manner with the business of the Company.  Nothing in this Section 1 will
prevent you from accepting (i) service as a director for at least one for profit
entity (so long as such entity is not competitive in any manner with the
business of the Company), with such compensation as such entity deems
appropriate, (ii) speaking or presentation engagements in exchange for
honoraria, (iii) service on boards of charitable organizations, or (iv)
ownership of no more than 1.5% of the outstanding equity securities of a
corporation whose stock is listed on a national or international stock exchange.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
James L. Orsini
March 10, 2011
Page 2
 
(d)  In general, you will have the responsibilities and duties associated with
and over the areas which are typically associated with the offices of chief
executive officer and (until a permanent Chief Financial Officer is selected as
described above) principal financial and accounting officer of a corporation,
provided that the Chairman will continue to head innovation and intellectual
property initiatives.  Without limitation, among your duties and
responsibilities will be to select for hire senior management staff, subject to,
where required by the bylaws, approval by the Board of Directors, which approval
shall not unreasonably be withheld, assist in the identification and recruitment
of directors such that the Company’s Board of Directors as a whole will be
NASDAQ listing-standards compliant and will be in a position to constitute all
NASDAQ-required committees in compliance with NASDAQ listing standards.  In this
latter regard, you will be entitled to nominate independent directors, subject
to Board approval, which approval shall not be unreasonably withheld.
 
2.             Start Date.  Subject to fulfillment of any conditions imposed by
this letter agreement, you will commence this new position with the Company on
May 16, 2011 (the “Start Date”).
 
The language and timing of any public announcement or disclosure of your
employment hereunder shall be mutually agreed upon by the parties prior to any
such public announcement or disclosure.
 
3.             Term of Agreement.  This Agreement shall have a term of three
years from the Start Date (“the Term”), unless terminated sooner pursuant to the
terms hereof.  Should the Agreement not be terminated by either party at least
thirty (30) days prior to the third anniversary of the Start Date, it shall
automatically renew for an additional two (2) year period, and for additional
two year periods thereafter (each a “Renewal Term”) unless terminated at least
thirty (30) days prior to any subsequent second anniversary date.  Upon each
renewal the Company agrees to negotiate with you in good faith an increase in
Base Salary, which shall not be less than ten (10%) percent per Renewal Term.
 
4.             Proof of Right to Work.  For purposes of federal immigration law,
you will be required to provide to the Company documentary evidence of your
identity and eligibility for employment in the United States.  Such
documentation must be provided to us within three business days of your date of
hire, or our employment relationship with you may be terminated.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
James L. Orsini
March 10, 2011
Page 3
 
 
5.             Compensation.  You will be paid a monthly salary of $32,083,
which is equivalent to $385,000 on an annualized basis (the “Base
Salary”).  Your salary will be payable pursuant to the Company’s regular payroll
policy.  The Base Salary will be reviewed annually as part of the Company’s
normal salary review process, and the Board of Directors shall also conduct a
special salary review process 18 months after the Start Date to determine
whether to approve a ten (10%) percent Base Salary increase.  Your salary and
any and all bonuses will be subject to standard withholding pursuant to the
Company’s regular payroll policy.
 
You will be eligible for annual cash bonuses as may be awarded by the Board of
Directors in its discretion based upon your performance and the achievement of
objectives established by the Board of Directors.
 
Upon your completion of three months of continuous employment, the Company will
pay you a lump sum payment of $25,000 in respect of car transition and
registration, home technology transition, benefits differential and other such
matters.
 
During your employment, you will establish a plan to reimburse all reasonable
business expenses incurred by you in the discharge of your duties hereunder, in
accordance with the policies and procedures of the Company provided to senior
executives of the Company, including without limitation travel by you and use of
a cellular phone and other communication device, as well as all expenses
incurred in the maintenance of the New Jersey office.  In addition, the Company
will reimburse you for any dues or fees you incur in connection with membership
in professional associations.
 
6.             Stock Option Grants.  In connection with the commencement of your
employment, the Company will deliver a resolution of its Board of Directors, and
all other necessary documents, granting you an option to purchase 4,500,000
shares of the Company’s common stock (“Option Shares”) with the stated exercise
price on the date of the grant.  One third (1.5 million) of these Option Shares
with a strike price of .56 cents will vest on the first anniversary of the Start
Date, a second third (1.5 million) of these Option Shares with a strike price of
.90 cents will vest on the second anniversary of the Start Date, and the final
third (1.5 million) of these Option Shares with a strike price of .90 cents will
vest on the third anniversary of the Start Date.  In each case vesting would
depend on your being employed by the Company on the vesting date, except as set
forth below.  The Option Shares would be subject to the terms of the Company’s
2010 Stock Plan and the standard-form Notice of Grant/Stock Option Agreement
between you and the Company.  The Chairman agrees to vote in favor of this
resolution.
 
Should your employment be terminated by the Company without cause, due to a
Disability, or you resign for Good Reason, during the Term, all the
aforementioned Option Shares that have vested shall remain yours.  Should there
be a change of majority control of the Company (as defined in Section 10b),
during the Term, all 4.5 million of the aforementioned Option Shares shall
immediately vest. Notwithstanding any terms of the Company’s 2010 Stock Plan or
standard-form Notice of Grant/Stock Option Agreement to the contrary, should you
be terminated by the Company without cause, or you resign for Good Reason (other
than for Disability), you will have three years from the termination date to
exercise the vested Option Shares.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
James L. Orsini
March 10, 2011
Page 4
 
 
 
7.
Benefits.

 
(a)           Insurance Benefits.  The Company anticipates you will create and
maintain a standard benefit plans for senior management and employees of the
Company, subject to any eligibility requirements imposed by such plans.
 
(b)           Vacation; Sick Leave. You will be entitled to 20 days per year of
paid time off (plus Company observed holidays) according to the Company’s
standard policies, subject to any and all accrual caps imposed by such
policies.  Under the current policies, you can accrue no more than __days of
paid time off.
 
8.             Confidential Information and Invention Assignment Agreement. Your
acceptance of this offer and commencement of employment with the Company is
contingent upon the execution, and delivery to an officer of the Company, of the
Company’s Confidential Information and Invention Assignment Agreement, a copy of
which is enclosed for your review and execution (the “Confidentiality
Agreement”), before or on your Start Date.
 
9.             At-Will Employment.  Your employment with the Company will be on
an “at will” basis, meaning that either you or the Company may terminate your
employment at any time for any reason or no reason, without further obligation
or liability (except as may be expressly set forth in Sections 6 and 10 of this
letter).
 
10.           Separation.  In the event of any cessation of your employment, the
Company shall pay you (i) any salary earned and accrued but unpaid before
termination and all accrued but unused paid time off not barred by the accrual
cap, (ii) reimburse any documented business expenses incurred in accordance with
the Company’s policies but not reimbursed as of the date of termination and
(iii) pay one (1) year's salary paid in 12 monthly installments and provide one
year of group health insurance, on the same terms as in effect at the time of
termination of employment.
 
You shall not be entitled to any severance or separation benefits except under
the following circumstances:  (a) In the event that: (i) you are terminated
without Cause (as defined below), or due to a Disability (as defined below), or
you resign with Good Reason (as defined below) before the end of the Term, or
any Renewal Term, or (ii) this Agreement is not renewed at the election of the
Company at the end of the Term or any Renewal Term, then if and only if within
30 days after such termination without Cause or resignation with Good Reason you
execute and deliver a general release of all claims in favor of the Company and
its related persons in the form annexed hereto as Exhibit A (and the revocation
period and other conditions applicable to the validity of such release shall
have expired and have been fully satisfied), you shall be entitled to receive
the following severance benefits (and no other): (i) continuation of your Base
Salary in effect immediately before the termination date, paid on the same basis
and at the same times as previously paid, for one year from the termination
date; and (ii) continuation of your medical
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
James L. Orsini
March 10, 2011
Page 5
 
coverage on the same terms as in effect on the termination date for one year
from the termination date, and thereafter, should you timely elect to continue
coverage pursuant to COBRA, to coverage under COBRA (but subject to the
Company’s right to discontinue or change any of its COBRA-eligible plans
generally or to change providers, if done so for all Company employees).  With
regard to the separation payment, you shall have no duty to mitigate as a
condition of receipt, nor shall the separation payment be subject to set off for
any other income received.
 
a.             As used herein, “Cause” means (i) your conviction or plea of
“guilty” or “no contest” to any crime constituting a felony in the jurisdiction
in which committed, any crime involving moral turpitude (whether or not a
felony), or any other misdemeanor involving, fraud, dishonesty or willful
misconduct (relating to the business of the Company); (ii) your failure and
refusal to follow the lawful and proper directives of the Board of Directors,
which failure and refusal is likely to have a material adverse effect on the
Company; (iii) your knowing and willful breach of a material provision of this
letter agreement or the Confidentiality Agreement; (iv) your engaging in actions
that would be likely to materially discredit or cause substantial damage to the
Company or its reputation; (v) your knowing and willful material breach of your
duty of care (except in good faith) or your duties of trust or loyalty; (vi)
your willful falsification of records or reports; or (vii) your chronic absence
from work for reasons other than illness, provided, however, that for purposes
of (ii), (iii), (iv), (v), (vi) or (vii), the Company will provide to you a
written notice from the Board of Directors which describes in detail the basis
for the Board of Directors’ belief that you have not substantially satisfied
your obligations to the Company and a reasonable opportunity to cure any such
alleged deficiencies within 30 days if such deficiency can be cured.  Further,
prior to terminating your employment for Cause, the Company shall provide you
with the opportunity to appear before the Board at a regular or special meeting,
represented by counsel, to address the grounds upon which the termination is
based.
 
b.             As used herein, “Good Reason” means the occurrence of any of the
following circumstances, without your express consent: (i) a material reduction
of your title or authority (including, but not limited to, after a transaction
in which the Company is acquired, a requirement that you serve in a role other
than Chief Executive Officer of the acquiring entity), or a change in your
reporting relationship to Anthony Macaluso, (ii) a material reduction in your
salary or benefits (other than a reduction that generally applies to the
officers at your level in the Company or, as applicable, the surviving
corporation at that time), (iii) a change of the principal non-temporary
location in which you are required to perform your services to any location
exceeding 50 miles from Livingston, New Jersey, (iv) any material breach of the
Agreement by the Company which is not cured within 30 days after written notice
by you; (v) a Disability as defined in subsection c below, or (vi) a change in
the majority control of the Company, which shall occur when (i) any person, firm
or corporation (excluding (A) the stockholders (or any of their spouses,
ancestors, siblings or descendants) of the Company,  (B) a trust or similar
entity benefiting any or all of the stockholders (or any of their spouses,
ancestors, siblings or descendants) of the Company, (C) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any subsidiary of the Company, or (D) a corporation owned, directly or
indirectly, by the stockholders
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
James L. Orsini
March 10, 2011
Page 6
 
of the Company in substantially the same proportions as their ownership of the
Company (collectively, the “Excluded Entities”), is or becomes the Beneficial
Owner (as defined in Section 13(d) of the Securities Exchange Act of 1934, as
amended), directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities, or (ii) there is a sale of fifty percent (50%) or more
of the Company’s assets (measured by book value or income production, either of
which shall constitute a “change in control”) to any person, firm or corporation
other than to the Excluded Entities.


You shall provide the Company with notice in writing within 30 days of the
occurrence of any of the foregoing grounds setting forth in detail those grounds
upon which your notice is based.
 
c.             “Disability” for purposes of this section 10 shall mean your
incapacity due to physical or mental illness, during which you shall have been
substantially unable to perform your duties hereunder for an entire period in
excess of one hundred twenty (120) days in any 12-month period despite any
reasonable accommodation available from the Company.
 
d.             Section 409A of the Internal Revenue Code
 
 
(i)
General.  It is the intention of both Company and you that the benefits and
rights to which you could be entitled pursuant to this Agreement comply with
Section 409A of the Code and the Treasury Regulations and other guidance
promulgated or issued thereunder (“Section 409A”), to the extent that the
requirements of Section 409A are applicable thereto, and the provisions of this
Agreement shall be construed in a manner consistent with that intention.  If you
or Company believes, at any time, that any such benefit or right that is subject
to Section 409A does not so comply, it shall promptly advise the other and shall
negotiate reasonably and in good faith to amend the terms of such benefits and
rights such that they comply with Section 409A (with the most limited possible
economic effect on you and on Company).

 

 
(ii)
Distributions on Account of Separation from Service.  If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of your employment shall be made
unless and until you incur a “separation from service” within the meaning of
Section 409A.

 

 
(iii)
6 Month Delay for Specified Employees if the Company is a Public Company at
Separation from Service.  The following shall only apply to the extent that the
shares of stock of the Company (or any of its affiliates) are registered on an
established securities market or otherwise at the time you incur a separation
from service:

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
James L. Orsini
March 10, 2011
Page 7
 
 

 
(x)
 if (and only to the extent) any amounts payable to you on account of separation
from service are considered deferred compensation under Section 409A and/or not
within any specified exception from Section 409A, and you are a “specified
employee” at the time of separation from service, then no payment or benefit
shall be made before the date that is six months after your separation from
service (or death, if earlier).  Any payment or benefit delayed by reason of the
prior sentence shall be paid out or provided in a single lump sum at the end of
such required delay period in order to catch up to the original payment
schedule; and

 

 
(y)
for purposes of this provision, you shall be considered to be a “specified
employee” if, at the time of your separation from service, you are a “key
employee” within the meaning of Section 416(i) of the Code, of the Company (or
any person or entity with whom the Company would be considered a single employer
under Section 414(b) or Section 414(c) of the Code).

 

 
(iv)
No Acceleration of Payments.  Neither Company nor you, individually or in
combination, may accelerate any payment or benefit that is subject to Section
409A, except in compliance with Section 409A and the provisions of this
Agreement, and no amount that is subject to Section 409A shall be paid prior to
the earliest date on which it may be paid without violating Section 409A.

 

 
(v)
Treatment of Each Installment as a Separate Payment. For purposes of applying
the provisions of Section 409A to this Agreement, each separately identified
amount you are entitled under this Agreement shall be treated as a separate
payment.  In addition, to the extent permissible under Section 409A, any series
of installment payments under this Agreement shall be treated as a right to a
series of separate payments.

 

 
(vi)
Taxable Reimbursements and In-Kind Benefits.

 

 
(x)
Any reimbursements by Company to you of any eligible expenses pursuant to this
Agreement that are not excludable from your income for Federal income tax
purposes (the “Taxable Reimbursements”) shall be made no later than the last day
of your  taxable year following the year in which the expense was incurred.

 

 
(y)
The amount of any Taxable Reimbursements, and the value of any in-kind benefits
to be provided to you under the Agreement, during any taxable year of yours
shall not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year of Executive.

 

 
(z)
The right to Taxable Reimbursement, or in-kind benefits, shall not be subject to
liquidation or exchange for another benefit.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
James L. Orsini
March 10, 2011
Page 8
 
 
11.           No Conflicting Obligations. You understand and agree that by
accepting this offer of employment, you represent to the Company that your
performance will not breach any other agreement to which you are a party and
which you have not disclosed to the Company prior to signing this Agreement, and
that you have not, and will not during the term of your employment with the
Company, enter into any oral or written agreement in conflict with any of the
provisions of this letter or the Company’s policies.  You are not to bring with
you to the Company, or use or disclose to any person associated with the
Company, any confidential or proprietary information belonging to any former
employer or other person or entity with respect to which you owe an obligation
of confidentiality under any agreement or otherwise.  The Company does not need
and will not use such information and we will assist you in any way possible to
preserve and protect the confidentiality of proprietary information belonging to
third parties.  Also, we expect you to abide by any obligations to refrain from
soliciting any person employed by or otherwise associated with any former
employer and suggest that you refrain from having any contact with such persons
until such time as any non-solicitation obligation expires.
 
12.           Non-Competition.  You agree, during the term of your employment
with the Company and for 24 months thereafter, not to act within the United
States as an officer, director, employee, agent, member, manager, proprietor,
partner, controlling stockholder, lender, consultant, advisor, affiliate,
independent contractor or otherwise, of, for or to any business or enterprise
which competes with or which you have knowledge intends to compete with the
Company’s core product offering including but not limited to mobile advertising
and messaging/notifications business.  You agree that any breach by you of the
preceding sentence’s agreement would cause irreparable damage to the Company and
that, in addition to all other remedies for violation thereof, the Company shall
be entitled to temporary, preliminary and permanent injunctive relief and other
equitable relief to remedy any breach by you of this section.  Further, you
agree at a minimum to return to the Company any of the separation payment
provided for in Section 10 paid during the period of violation hereof.

13.           Insurance.  The Company shall maintain, and you shall be covered
by, directors’ and officers’ liability insurance, and errors and omissions,
policies.


14.           Arbitration.  You and the Company agree to arbitrate before a
neutral arbitrator any and all claims or disputes arising out of this letter
agreement and any and all claims arising from or relating to your employment
with the Company, claims of wrongful termination, retaliation, discrimination,
harassment, breach of contract, breach of the covenant of good faith and fair
dealing, defamation, invasion of privacy, fraud, misrepresentation, constructive
discharge or failure to provide a leave of absence, or claims regarding
commissions, stock options or bonuses, infliction of emotional distress or
unfair business practices.
 
The arbitrator’s decision must be written and must include the findings of fact
and law that support the decision.  The arbitrator’s decision will be final and
binding on both parties, except to the extent applicable law allows for judicial
review of arbitration awards.  The arbitrator may award any remedies that would
otherwise be available to the parties if they were to bring the dispute in
court.  The arbitration will be conducted in accordance with the
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
James L. Orsini
March 10, 2011
Page 9
 
 
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association; provided, however that the arbitrator must allow the
discovery authorized by the California Arbitration Act or its equivalent under
the state law of the state in which the arbitration is conducted.  The
arbitration will take place in California and be governed by California law.
 
You and the Company will share the costs of arbitration equally, except that the
Company will bear the cost of the any administrative fee of the tribunal, the
arbitrator’s fee and any other type of expense or cost that you would not be
required to bear if you were to bring the dispute or claim in court.  Both the
Company and you will be responsible for their own attorneys’ fees, and the
arbitrator may not award attorneys’ fees unless a statute or contract at issue
specifically authorizes such an award.
 
The foregoing notwithstanding, this arbitration provision does not apply to
(a) workers’ compensation or unemployment insurance claims, (b) stock appraisal
rights or claims arising from the exercise of the Option Shares or the Stock
Option Agreement, (c) any other claims that an employer cannot, in accordance
with applicable state law, require (either pursuant to an arbitration agreement
or otherwise) an employee to arbitrate, (d) claims seeking equitable relief for
violation of Section 12 of this letter agreement, or (e) claims concerning the
ownership, validity, infringement, misappropriation, disclosure, misuse or
enforceability of any confidential information, patent right, copyright, mask
work, trademark or any other trade secret or intellectual property held or
sought by either you or the Company (whether or not arising under the
Confidentiality Agreement).
 
If an arbitrator or court of competent jurisdiction (the “Neutral”) determines
that any provision of this arbitration provision is illegal or unenforceable,
then the Neutral will modify or replace the language of this arbitration
provision with a valid and enforceable provision, but only to the minimum extent
necessary to render this arbitration provision legal and enforceable.
 
15.           Entire Agreement.  This letter, together with the Confidentiality
Agreement and the related Consulting Agreement signed in conjunction herewith,
sets forth the entire agreement and understanding between you and the Company
relating to your employment and supersedes all prior and contemporaneous
agreements and discussions between us.  This letter may not be modified or
amended or waived except by a written agreement, signed by an officer of the
Company.  This letter will be governed by the laws of the State of California
without regard to its conflict of laws provisions.
 
We are all delighted to be able to extend you this offer and look forward to
working with you.  To indicate your acceptance of the Company’s offer, please
sign and date this letter in the space provided below and return it to me, along
with a signed and dated copy of the Confidentiality Agreement.  This offer will
terminate if not accepted by you in writing on or before March __, 2011.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
James L. Orsini
March 10, 2011
Page 10
 



Very truly yours,    ACCEPTED AND AGREED:               SINGLE TOUCH SYSTEMS
INC.    JAMES L. ORSINI               By:
/s/ Anthony Macaluso
   
/s/ James L. Orsini
   
 
   
Signature
              Title:  Chairman     03/14/11    
 
   
Date
                                      ANTHONY MACALUSO, in his individual
capacity                        
/s/ Anthony Macaluso
    March 10, 2011   Signature     Date              

 
 
Attachment A: Confidential Information and Invention Assignment Agreement
 
 
 
 
 
 
 
 
 
 



 
 

--------------------------------------------------------------------------------

 

 
Attachment A


Confidential Information and Invention Assignment Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
[This form is designed to be used by an individual hired as an employee of
Single Touch Systems Inc.  If an individual is hired as a consultant, or becomes
a consultant after having been an employee,  use the Consultant form of
Confidential Information And Invention Assignment Agreement.]
 
SINGLE TOUCH SYSTEMS INC.
 
CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT
 


As a condition of my becoming employed (or my employment being continued) by
Single Touch Systems Inc. (including any of its subsidiaries) (together, the
“Company”), and in consideration of my employment relationship with the Company
and my receipt of the compensation now and hereafter paid to me by the Company,
I agree to the following:
 
1.             Confidential Information.
 
(a)           Company Information.  I agree at all times during the Relationship
and thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company to the extent necessary to perform my obligations to the
Company under the Relationship, or to disclose to any person, firm, corporation
or other entity without written authorization of the Board of Directors of the
Company, any Confidential Information of the Company which I obtain or
create.  I further agree not to make copies of such Confidential Information
except as authorized by the Company.  I understand that “Confidential
Information” means any Company proprietary information, technical data, trade
secrets or know-how, including, but not limited to, research, product plans,
products, services, suppliers, and customer information (including, but not
limited to, any information about customers of the Company on whom I called or
with whom I became acquainted during the Relationship that would not otherwise
be publicly available), prices and costs, markets, software, developments,
inventions, laboratory notebooks, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, licenses,
finances, budgets or other business information disclosed to me by the Company
either directly or indirectly in writing, orally or by drawings or observation
of parts or equipment or created by me during the Relationship, whether or not
during working hours.  I understand that Confidential Information includes, but
is not limited to, information pertaining to any aspect of the Company’s
business which is either information not known by actual or potential
competitors of the Company or other third parties not under confidentiality
obligations to the Company, or is otherwise proprietary information of the
Company or its customers or suppliers, whether of a technical nature or
otherwise.  I further understand that Confidential Information does not include
any of the foregoing items (i) of which I had knowledge prior to my employment
with the Company, or (ii) which has become publicly and widely known and made
generally available through no wrongful act of mine.
 
(b)           Prior Obligations.  I represent that my performance of all terms
of this Agreement as an employee of the Company has not breached and will not
breach any agreement to keep in confidence proprietary information, knowledge or
data acquired by me prior or after the commencement of the Relationship, and I
will not disclose to the Company or use any inventions, confidential or
non-public proprietary information or material
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
belonging to any current or former client or employer or any other party.  I
will not induce the Company to use any inventions, confidential or non-public
proprietary information, or material belonging to any current or former client
or employer or any other party.  I acknowledge and agree that I have listed on
Exhibit A hereto all agreements (e.g., non-competition agreements,
non-solicitation of customers agreements, non-solicitation of employees
agreements, confidentiality agreements, inventions agreements, etc.) with a
current or former employer, or any other person or entity, that may restrict my
ability to accept employment with the Company or my ability as an employee to
recruit or engage customers or service providers on behalf of the Company, or
otherwise relate to or restrict my ability to perform my duties as an employee
of the Company or any obligation I may have to the Company.
 
(c)           Third Party Information.  I recognize that the Company has
received and in the future will receive confidential or proprietary information
from third parties subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.
 
2.             Inventions.
 
(a)           Inventions Retained and Licensed.  I have attached hereto, in
Exhibit A, a list describing with particularity all inventions, original works
of authorship, developments, improvements, and trade secrets which were made by
me before the commencement of the Relationship (collectively referred to as
“Prior Inventions”), which belong solely to me or belong to me jointly with
another, which relate in any way to any of the Company’s proposed businesses,
products or research and development, and which are not assigned to the Company
hereunder; or, if no such list is attached, I represent that there are no such
Prior Inventions.  If, in the course of the Relationship, I incorporate into a
Company product, process or machine a Prior Invention owned by me or in which I
have an interest, the Company is hereby granted and shall have a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license (with the right to
sublicense) to make, have made, copy, modify, make derivative works of, use,
sell and otherwise distribute such Prior Invention as part of or in connection
with such product, process or machine.
 
(b)           Assignment of Inventions.  I agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
my right, title and interest throughout the world in and to any and all
inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which I may solely or jointly conceive or develop or
reduce to practice, or cause to be conceived or developed or reduced to
practice, during the Relationship, which relate to the
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
messaging/notification business (collectively referred to as “Inventions”),
except as provided in Section 2(e) below.  I further acknowledge that all
Inventions which are made by me (solely or jointly with others) within the scope
of and during the Relationship are “works made for hire” (to the greatest extent
permitted by applicable law) and are compensated by my salary, unless regulated
otherwise by the mandatory law of the state of California.
 
(c)           Maintenance of Records.  I agree to keep and maintain adequate and
current written records of all Inventions made by me (solely or jointly with
others) during the Relationship.  The records may be in the form of notes,
sketches, drawings, flow charts, electronic data or recordings, laboratory
notebooks, and any other format.  The records will be available to and remain
the sole property of the Company at all times.  I agree not to remove such
records from the Company’s place of business except as expressly permitted by
Company policy which may, from time to time, be revised at the sole election of
the Company for the purpose of furthering the Company’s business.  I agree to
return all such records (including any copies thereof) to the Company at the
time of termination of the Relationship as provided for in Section 3.
 
(d)           Patent and Copyright Rights.  I agree to assist the Company, or
its designee, at its expense, in every proper way to secure the Company’s, or
its designee’s, rights in the Inventions and any copyrights, patents,
trademarks, mask work rights, moral rights, or other intellectual property
rights relating thereto in any and all countries, including the disclosure to
the Company or its designee of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments,
recordations, and all other instruments which the Company or its designee shall
deem necessary in order to apply for, obtain, maintain and transfer such rights,
or if not transferable, waive such rights, and in order to assign and convey to
the Company or its designee, and any successors, assigns and nominees the sole
and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto.  I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of this Agreement until the expiration of the
last such intellectual property right to expire in any country of the world.  If
the Company or its designee is unable because of my mental or physical
incapacity or unavailability or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents,
copyright, mask works or other registrations covering Inventions or original
works of authorship assigned to the Company or its designee as above, then I
hereby irrevocably designate and appoint the Company and its duly authorized
officers and agents as my agent and attorney in fact, to act for and in my
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent, copyright or other registrations
thereon with the same legal force and effect as if originally executed by me.  I
hereby waive and irrevocably quitclaim to the Company or its designee any and
all claims, of any nature whatsoever, which I now or hereafter have for
infringement of any and all proprietary rights assigned to the Company or such
designee.
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
(e)           Exception to Assignments.  I understand that the provisions of
this Agreement requiring assignment of Inventions to the Company do not apply to
any concepts or ideas developed prior to my employment by the Company, or to any
invention which qualifies fully under the provisions of California Labor Code
Section 2870 (attached hereto as Exhibit B).  I will advise the Company promptly
in writing of any inventions that I believe meet such provisions and are not
otherwise disclosed on Exhibit A.
 
3.             Company Property; Returning Company Documents.  I acknowledge and
agree that I have no expectation of privacy with respect to the Company’s
telecommunications, networking or information processing systems (including,
without limitation, stored company files, e-mail messages and voice messages)
and that my activity and any files or messages on or using any of those systems
may be monitored at any time without notice.  I further agree that any property
situated on the Company’s premises and owned by the Company, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by Company personnel at any time with or without notice.  I agree
that, at the time of termination of the Relationship, I will deliver to the
Company (and will not keep in my possession, recreate or deliver to anyone else)
any and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, materials, flow charts, equipment, other documents or property, or
reproductions of any of the aforementioned items developed by me pursuant to the
Relationship or otherwise belonging to the Company, its successors or
assigns.  In the event of the termination of the Relationship, I agree to sign
and deliver the “Termination Certification” attached hereto as Exhibit C;
however, my failure to sign and deliver the Termination Certificate shall in no
way diminish my continuing obligations under this Agreement.
 
4.             Notification to Other Parties.
 
(a)           Employees.  In the event that I leave the employ of the Company, I
hereby consent to notification by the Company to my new employer about my rights
and obligations under this Agreement.
 
(b)           Consultants.  I hereby grant consent to notification by the
Company to any other parties besides the Company with whom I maintain a
consulting relationship, including parties with whom such relationship commences
after the effective date of this Agreement, about my rights and obligations
under this Agreement.
 
5.             Solicitation of Employees, Consultants and Other Parties.  I
agree that during the Relationship and for a period of 12 months immediately
following the termination of the Relationship for any reason, whether with or
without cause, I shall not either directly or indirectly solicit, induce,
recruit or encourage any of the Company’s employees or consultants to terminate
their relationship with the Company, or attempt to solicit, induce, recruit,
encourage or take away employees or consultants of the Company, either for
myself or for any other person or entity, except that it shall not be a
violation of this provision to place an advertisement in any newspaper or trade
publication or to make any other non-individually targeted
solicitations.  Further, during the Relationship and at any time following
termination of the Relationship for any reason, with or without cause, I shall
not use any
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
Confidential Information of the Company to attempt to negatively influence any
of the Company’s clients or customers from purchasing Company products or
services or to solicit or influence or attempt to influence any client, customer
or other person either directly or indirectly, to direct his or its purchase of
products and/or services to any person, firm, corporation, institution or other
entity in competition with the business of the Company.
 
6.             Representations and Covenants.
 
(a)           Facilitation of Agreement.  I agree to execute promptly any proper
oath or verify any proper document required to carry out the terms of this
Agreement upon the Company’s written request to do so.
 
(b)           Conflicts.  I represent that my performance of all the terms of
this Agreement does not and will not breach any agreement I have entered into,
or will enter into with any third party, including without limitation any
agreement to keep in confidence proprietary information acquired by me in
confidence or in trust before commencement of my Relationship with the
Company.  I agree not to enter into any written or oral agreement that conflicts
with the provisions of this Agreement.
 
(c)           Voluntary Execution.  I certify and acknowledge that I have
carefully read all of the provisions of this Agreement and that I understand and
will fully and faithfully comply with such provisions.
 
7.             General Provisions.
 
(a)           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California, without giving effect to the principles of conflict of laws.  The
parties agree and acknowledge that the “California” aspects of this Agreement
are based in part on the Company’s interest in uniformity of such standard
documentation for employees, and that such aspects shall be no basis for
challenging any non-California choice of law or forum in any other agreement
between the parties.
 
(b)           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding between the Company and me relating to the subject matter
herein and merges all prior discussions between us.  No modification or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing signed by both parties.  Any subsequent
change or changes in my duties, obligations, rights or compensation will not
affect the validity or scope of this Agreement.
 
(c)           Severability.  If one or more of the provisions in this Agreement
are deemed void by law, then the remaining provisions will continue in full
force and effect.
 
(d)           Successors and Assigns.  This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives, and my
successors and assigns, and will be for the benefit of the Company, its
successors, and its assigns.
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
(e)           Survival.  The provisions of this Agreement shall survive the
termination of the Relationship.
 
(f)           Remedies.  I acknowledge and agree that violation of this
Agreement by me may cause the Company irreparable harm, and therefore agree that
the Company will be entitled to seek extraordinary relief in court, including
but not limited to temporary restraining orders, preliminary injunctions and
permanent injunctions and in addition to and without prejudice to any other
rights or remedies that the Company may have for a breach of this Agreement.
 
(g)           ADVICE OF COUNSEL.  I ACKNOWLEDGE THAT, IN EXECUTING THIS
AGREEMENT, I HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL
COUNSEL, AND I HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT.  THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF
THE DRAFTING OR PREPARATION HEREOF.
 


 
[Signature Page Follows]
 
 
 
 
 
 
 
 
 



 
- 6 -

--------------------------------------------------------------------------------

 
 
 
The parties have executed this Confidential Information and Invention Assignment
Agreement on the respective dates set forth below:
 
 

COMPANY:    EMPLOYEE:                   SINGLE TOUCH SYSTEMS INC.    James
Orsini , an Individual:
 
   
 
     
 
   
 
     
By:
/s/ Anthony Macaluso
 
 
                    Name: 
Anthony Macaluso
  /s/ James Orsini         Signature     Title: Chairman                        
Date: March 10, 2011   Date: 03/14/11                 Address:     Address:    

 
 
 
 
 
 
 
 
 
 
 
 
 
- 7 -

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
LIST OF RESTRICTIVE AGREEMENTS UNDER SECTION 4(b); LIST OF PRIOR INVENTIONS AND
ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED UNDER SECTION 5


Title of Agreement
 
Date
 
Nature of Restriction
 





As of the signing of this Agreement there has been no intellectual property
introduced by James Orsini or contemplated by James Orsini.             /s/
James Orsini         








 


 
Title of Invention, etc.
 
Date
Identifying Number
or Brief Description
     



















___ No restrictive agreements, and no inventions or improvements
 
___ Additional Sheets Attached
 
Signature of Employee/Consultant: ____________________
 
Print Name of Employee/Consultant: ___________________
 
Date:                                                                                            
       
 
 

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT B
 
Section 2870 of the California Labor Code is as follows:


(a)           Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
 
(1)  Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or
 
(2)  Result from any work performed by the employee for the employer.
 
(b)           To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT C
 
TERMINATION CERTIFICATION
 
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
copies or reproductions of any aforementioned items belonging to Single Touch
Systems Inc., its subsidiaries, affiliates, successors or assigns (together the
“Company”).
 
I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement.
 
I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.
 
I further agree that for 12 months from the date of this Certificate, I shall
not either directly or indirectly solicit, induce, recruit or encourage any of
the Company’s employees or consultants to terminate their relationship with the
Company, or attempt to solicit, induce, recruit, encourage or take away
employees or consultants of the Company, either for myself or for any other
person or entity, except that it shall not be a violation of this provision to
place an advertisement in any newspaper or trade publication or to make any
other non-individually targeted solicitations.  Further, I shall not at any time
use any Confidential Information of the Company to negatively influence any of
the Company’s clients or customers from purchasing Company products or services
or to solicit or influence or attempt to influence any client, customer or other
person either directly or indirectly, to direct his or its purchase of products
and/or services to any person, firm, corporation, institution or other entity in
competition with the business of the Company.
 



Date:           
 
     
 
 
 
     
(Employee’s Signature)
 
 
     
 
                      (Type/Print Employee’s Name)  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
